Case 4:18-cv-00818-SDJ-KPJ Document 87 Filed 02/24/20 Page 1 of 5 PageID #: 1329



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

 DAVID W. SPINDLE,                  §
                                    §
                        PLAINTIFF,  §
                                    §
 VS.                                § CA NO. 4:18-CV-818-SDJ-KPJ
                                    §
 CKJ TRUCKING, L.P., AND            §
 CKJ TRANSPORT OF NORTH TEXAS, LLC §
                                    §
                        DEFENDANTS. §



        DEFENDANTS’ OBJECTIONS TO RECOMMENDATIONS OF THE
                        MAGISTRATE JUDGE


     Pursuant to 28 U.S.C. § 636, Defendants respectfully file the following

 objections to the summary judgment recommendations of the Magistrate

 Judge, Docket No. 84.

     AS A MATTER OF LAW, THE MAGISTRATE JUDGE ERRED IN
     CONCLUDING    THAT     PLAINTIFF HAD    EXHAUSTED
     ADMINISTRATIVE REMEDIES REGARDING HIS FAILURE-TO-
     ACCOMMODATE ADA CLAIM.

     For the reasons set forth in the summary judgment recommendations of

 the Magistrate Judge, Defendants should be granted full summary judgment.

 However, in the unlikely event that Plaintiff files objections to the Magistrate

 Judge’s recommendations and that those objections are sustained, Defendants

 should nevertheless be granted summary judgment regarding Plaintiff’s failure-

 to-accommodate ADA claim on the alternative ground that, as a matter of law,

 Plaintiff failed to exhaust administrative remedies regarding any such claim.




                                                                                 1
Case 4:18-cv-00818-SDJ-KPJ Document 87 Filed 02/24/20 Page 2 of 5 PageID #: 1330



 A. AS A MATTER OF LAW, PLAINTIFF FAILED TO EXHAUST ADMINISTRATIVE
    REMEDIES FOR HIS FAILURE-TO-ACCOMMODATE ADA CLAIM:

     Filing a timely charge of discrimination with the EEOC is a prerequisite to

 suit under TITLE VII. E.g., Ledbetter v. Goodyear Tire & Rubber Co., Inc., 550

 U.S. 618, 623 (2007) (“An individual wishing to challenge an employment

 practice under this provision must first file a charge with the EEOC. § 2000e-

 5(e)(1).”). As a matter of law, Plaintiff failed to exhaust administrative remedies

 regarding any reasonable accommodation           claim. There    is no mention

 whatsoever in Plaintiff’s EEOC Charge (Docket No. 36-12Ex. 12) of a failure to
 accommodate claim. Failure-to-reasonably-accommodate is a separate, distinct

 theory of liability under the ADA. E.g., Hamar v. Ashland, Inc., 211 Fed. App’x.

 309, 310 (5th Cir. 2006) (“The two relevant claims, failure to accommodate and

 disparate treatment, represent distinct categories of disability discrimination

 under the ADA.”). Filing a charge with the EEOC which only alleges disparate

 treatment disability discrimination does not exhaust administrative remedies

 regarding a reasonable accommodation claim. See, e.g., Hamar v. Ashland, Inc.,

 211 Fed. App’x. at 310; Woods v. United Parcel Serv., 2018 WL 6729690, at 5

 (N.D. Tex. Nov. 7, 2018), rep. and recom. adopted, 2018 WL 6727083 (N.D. Tex.

 Dec. 21, 2018) (“[A] plaintiff wishing to exhaust remedies regarding a failure-to-

 accommodate claim must allege specific facts enabling the EEOC to determine

 that she requested an accommodation and the employer denied it.”); Robles v.

 Tex. Tech Univ. Health Sci. Ctr., 131 F. Supp. 3d 616, 635 (W.D. Tex. 2015)

 (barring a failure-to-accommodate claim because “the EEOC Complaint does

 not assert Plaintiff ever requested a reasonable accommodation” or otherwise

 “suggest[ ] Defendants were aware an accommodation was needed”).
     Here, Plaintiff’s EEOC Charge (Ex. 12) only alleges disparate
 treatment disability discrimination, i.e., discharge based on disability.


                                                                                  2
Case 4:18-cv-00818-SDJ-KPJ Document 87 Filed 02/24/20 Page 3 of 5 PageID #: 1331



 Thus, as a matter of law Plaintiff has failed to exhaust administrative
 remedies regarding any “reasonable accommodation” claim.

 B. THE MAGISTRATE JUDGE FAILED TO ADDRESS CONTROLLING FIFTH CIRCUIT LAW:

     The Magistrate Judge wholly failed to address the controlling Fifth Circuit

 law, Hamar v. Ashland, Inc., 211 Fed. App’x. at 310. The Magistrate Judge’s

 recommendations do not even mention the case. Instead, the Magistrate Judge

 relied on a wholly inapposite case, E.E.O.C. v. LHC Group, Inc., 773 F.3d 688,

 699 (5th Cir. 2014), for her erroneous conclusion that Plaintiff had exhausted

 administrative remedies.

     First, LCH Group did not involve any issue regarding the scope of an EEOC

 charge to support an ADA failure-to-accommodate lawsuit. Rather, that case

 involved review of the sufficiency of the evidence to support a jury verdict in

 favor of the Plaintiff on a failure-to-accommodate claim. Moreover, the

 Magistrate Judge’s reliance on that case for the proposition that “[t]he Fifth

 Circuit has stated that employers have a ‘statutory duty to at least discuss

 accommodation’” (Docket No. 84, p. 8) is a non-sequitur—thoroughly at odds

 with   the   Magistrate    Judge’s   correct   conclusions   elsewhere   in   her

 recommendations that (1) by Plaintiff’s own admission, he had been fully
 released to return to work and, therefore, did not need any reasonable

 accommodation (id., pp. 11-12); (2) he never asked for any reasonable

 accommodation; (3) Plaintiff did not suffer from a disability, i.e., from an

 impairment which substantially limited any major life activity, in December

 2017 (id., p. 11); and (4) the ability “to be able to see a physician and be

 medically recertified to renew his CDL since it had lapsed while [Plaintiff] was

 on FMLA leave” is, as a mater of law, not a reasonable accommodation of any

 “know physical or mental limitation.” Id., pp. 12-13 and n. 4.


                                                                                3
Case 4:18-cv-00818-SDJ-KPJ Document 87 Filed 02/24/20 Page 4 of 5 PageID #: 1332



                  CONCLUSIONS AND REQUESTED RELIEF

     For all of the foregoing reasons, the Magistrate Judge erred in concluding

 Plaintiff had exhausted administrative remedies regarding his failure-to-

 accommodate claim. Accordingly, in the unlikely events that (1) Plaintiff files

 objections to the Magistrate Judge’s recommendation that Defendants be

 granted summary judgment regarding Plaintiff’s failure-to-accommodate ADA

 claim; AND (2) that the Court sustains any such objections, summary

 judgment for Defendants on Plaintiff’s failure-to-accommodate ADA claim

 should, nevertheless, be granted on the alternative ground that as a matter of

 law Plaintiff failed to exhaust administrative remedies regarding any such

 claim.

                                     Respectfully submitted,

                                     /s/ John L. Ross
                                     JOHN L. ROSS1
                                     Texas State Bar No. 17303020

                                     THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                     700 North Pearl Street
                                     Suite 2500
                                     Dallas, Texas 75201
                                     Telephone: (214) 871-8200
                                     Facsimile: (214) 871-8209
                                     Email:      jross@thompsoncoe.com

                                     ATTORNEYS FOR DEFENDANTS




     1Board Certified in Labor & Employment Law and Civil Trial Law by the
 Texas Board of Legal Specialization


                                                                              4
Case 4:18-cv-00818-SDJ-KPJ Document 87 Filed 02/24/20 Page 5 of 5 PageID #: 1333



                             CERTIFICATE OF SERVICE

     Pursuant to Fed. R. Civ. P. 5(b)(2)(E) and 5(b)(3), I hereby certify a true and

 correct copy of the foregoing document was filed electronically on this 21st day

 of February, 2020. Parties may access this filing through the Court’s system.

 Notice of this filing will be sent to all parties by operation of the Court’s

 electronic filing system.

                                       /s/ John L. Ross
                                       JOHN L. ROSS




                                                                                  5
